Exhibit 10.79
 
TERMINATION AGREEMENT
 
This Termination Agreement (this “Agreement”) is effective as of the 16 day of
January, 2013 (the “Termination Date”), by and between Holland & Knight LLP, a
Florida limited partnership (“H&K”) and PositiveID Corporation, a Delaware
corporation (“PSID”).


RECITALS
 
A.          H&K and PSID are parties to that certain Security Agreement, dated
July 9, 2012, between PSID and H&K (the “Security Agreement”); and
 
B.           H&K and PSID hereby desire to terminate the Security Agreement.
 
NOW THEREFORE, for and in consideration of the mutual covenants and the premises
herein contained, the parties, intending to be legally bound, hereby agree as
follows.
 
AGREEMENTS
 
1.           Acknowledgment of Termination of Prior Agreement.  Notwithstanding
anything to the contrary set forth in the Security Agreement, each of H&K and
PSID does hereby acknowledge and agree that the Security Agreement is hereby
terminated in its entirety effective as of the Termination Date and that as of
such date all rights and obligations of such parties under the Security
Agreement shall terminate in their entirety and the Security Agreement shall be
of no further force or effect.  Each of H&K and PSID acknowledge and agree that
the terms, provisions, and obligations under that certain Secured Promissory
Note, dated July 9, 2012, between H&K and PSID (the “Note”), shall remain in
full force and effect and that this Agreement in no way impacts, alters or
amends the parties rights and obligations under such Note.
 
 
2.           Governing Law.  All questions concerning the construction, validity
and interpretation of this Agreement, and the performance of the obligations
imposed by this Agreement, shall be governed by the laws of the State of Florida
without regard to any principles of conflicts of laws.
 
3.           Counterparts; Delivery.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties hereto and
delivered to the others.  Signatures to this Agreement sent by means of a
facsimile machine or other electronic transmission will be deemed original
signatures.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Termination Agreement as of
the date first written above.
 


 
Holland & Knight LLP
 
PositiveID Corporation
                          By:  /s/ Crystal J Adkins   By:  /s/ William Caragol  
Name:  Crystal J Adkins   Name: William J. Caragol   Title:  Associate General
Counsel   Title:
Chief Executive Officer
 

 
 
 
2